UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4679


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERIC SCOTT BARKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:04-cr-00086-IMK-2)


Submitted:   April 6, 2012                 Decided:   April 25, 2012


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Clarksburg, West Virginia, for Appellant. William J. Ihlenfeld,
II, United States Attorney, Shawn Angus Morgan, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric     Scott       Barker     appeals     the        district       court’s

judgment    revoking       supervised      release     and      sentencing        him    to

eighteen    months’       imprisonment      and    thirty       months’     supervised

release.    Counsel filed a brief under Anders v. California, 386

U.S. 738 (1967), asserting there were no meritorious issues for

appeal     but     raising       for      the     court’s       consideration            the

reasonableness      of    the    sentence.        Barker     was    notified      of     the

opportunity to file a pro se brief, but declined to do so.                                We

affirm.

            This     court      will    affirm     a   sentence         imposed     after

revocation of supervised release if it is within the prescribed

statutory range and not plainly unreasonable.                       United States v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                       The court first

considers       whether    the    sentence       imposed      is    procedurally          or

substantively      unreasonable.           Id.    at   438.        In    this     initial

inquiry, the court takes a more deferential posture concerning

issues     of     fact     and     the     exercise        of      discretion           than

reasonableness       review       for     guidelines        sentences.             United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                           Only if

this   court     finds    the    sentence       procedurally       or    substantively

unreasonable, must the court decide whether it is “plainly” so.

Id. at 657.



                                           2
            While a district court must consider Chapter Seven’s

policy   statements      and    the   statutory    provisions     applicable      to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and it has broad discretion to revoke the previous sentence and

impose a term of imprisonment up to the statutory maximum.                       Id.

at 656-57.       Moreover, while a court must provide a statement of

reasons for the sentence imposed, the court “need not be as

detailed or specific when imposing a revocation sentence as it

must   be   when    imposing     a    post-conviction     sentence.”       United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

            We     conclude      that     Barker’s       sentence    was        both

procedurally and substantively reasonable.                We note that there

was no error with the calculation of the Guidelines sentence.

We further note that the district court considered the parties

arguments for an appropriate sentence.

            In accordance with Anders, we have reviewed the record

and the transcript and find no error with Barker’s sentence nor

any meritorious issues for appeal.               We therefore affirm Barker’s

sentence.        This court requires that counsel inform Barker, in

writing,    of    the   right   to    petition    the   Supreme   Court    of    the

United States for further review.                 If Barker requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                         3
leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Barker.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4